DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the limitation recites: “…one of the two positioning aids of the securing section of the holding device…,” which renders the claim indefinite. There is insufficient antecedent basis for this limitation in the claims, as no “two positioning aids of the securing section of the holding device” have been introduced in any of the claims upon which claim 9 depends (i.e. claims 1 and 8). For purposes of examination, the Examiner will interpret the limitation as follows: --…one of 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kibayashi (US 6,550,947 B1).
Regarding claim 1, Kibayashi discloses (Figs. 1-6B) a holding device (21) of a lighting module (3) of a lighting unit (HL) of a vehicle (a headlight of a vehicle, as described in the title), the holding device (21) comprising: a securing section (25a and 25b) to secure the holding device (21) to the rest of the lighting module (as shown in Figs. 2-4); and a bearing section (22, 23, 24, and 26) to support the holding device (21) on a bearing pin (32 and 33) of the lighting unit (HL, as shown in Figs. 1-6B), wherein the bearing section (22, 23, 24, and 26) has at least one lock (24 and 26) that forms a locking connection together with the bearing pin (32 and 33) when the holding device is assembled (33 is prohibited to move out of the groove by the end 
Regarding claim 2, Kibayashi discloses (Figs. 1-6B) the holding device (21) is formed in one piece (as shown in Fig. 4).
Regarding claim 4, Kibayashi discloses (Figs. 1-6B) the bearing section (22, 23, 24, and 26) has a positioning aid (24) to position the holding device (21) along the longitudinal axis of the bearing pin (each of 24 are angled inward, and thus aid in positioning the holding device 21 along said longitudinal axis of bearing pin 32 and 33, as 33 is inserted towards 22. Additionally or alternatively, 25a and 25b function as positioning aids as they ensure proper position of the holding device 21 on element 3, which thereby ensures proper positioning of 21 along the longitudinal axis of bearing pin 32 and 33).
Regarding claim 5, Kibayashi discloses (Figs. 1-6B) the positioning aid (24) is designed such that the holding device (21) bears resiliently (col. 6, lines 6-13) against a positioner (33) of the bearing pin (32 and 33) via the positioning aid (24).
Regarding claim 7, Kibayashi discloses (Figs. 1-6B) the securing section (25a and 25b) has two positioning aids (27 and 28) to position the holding device (21) relative to a reference part (3b and 41-46) of the lighting module (3).
Regarding claim 8, Kibayashi discloses (Figs. 1-6B) a lighting module (3) of a lighting unit (HL) of a vehicle (title), comprising a holding device (21) according to claim 1 (as outlined in claim 1 above) to support the lighting module (3) on a bearing pin (32 and 33) of the lighting unit (HL, as shown in Figs. 1-2).
Regarding claim 9, Kibayashi discloses (Figs. 1-6B) a reference part (3b and 41-46) of the lighting module (3) has two positioners (41, 44, 45, and 42, 43, 46, and 3b) for positioning the holding device (21) relative to the reference part (as shown in figs. 3-4), wherein the two positioners (41, 44, 45, and 42, 43, 46, and 3b) are each formed to correspond to one of the two positioning aids (27 and 28) of the securing section (25a, 25b) of the holding device (21, as shown in Figs. 1-6B).
Regarding claim 10, Kibayashi discloses (Figs. 1-6B) a lighting unit (HL) of a vehicle (title) comprising: a lighting module (3) according to claim 8 (as outlined in claim 8 above); and a bearing pin (32 and 33) to support the lighting module (3) which, when the holding device (21) is assembled (as shown in Figs. 1-2), forms a locking connection together with the at least one lock (24 and 26) of the bearing section (22, 23, 24, and 26) of the holding device (21), wherein the bearing pin (32 and 33) is designed such that the locking connection simultaneously forms a joint which enables the lighting module to rotate about a longitudinal axis (the longitudinal axis of 32 and 33, defined along the length and through the center of 32 and 33) of the bearing pin (3 is allowed to rotate about the longitudinal axis of 32 and 33, which is defined along the length and through the center of 32 and 33, via 33. Specifically, “…the spherical end 33 allows relative .

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wisler et al. (US 2003/0143019 A1, herein referred to as: Wisler).
Regarding claim 1, Wisler discloses (Figs. 1-3) a holding device (10) of a lighting module (20) of a lighting unit (10, 20, 30, 40, 50) of a vehicle (paragraph [0004]), the holding device (10) comprising: a securing section (the base of 20 having an aperture 70 therein to receive 30) to secure the holding device to the rest of the lighting module (paragraph [0020]); and a bearing section (80, 90, 100) to support the holding device on a bearing pin (50) of the lighting unit (paragraph [0022]), wherein the bearing section (80, 90, 100) has at least one lock (100) that forms a locking connection together with the bearing pin when the holding device is assembled (as described in paragraphs [0020]-[0024]), and wherein the lock is designed such that the locking connection simultaneously forms a joint which enables the lighting module to rotate about a longitudinal axis of the bearing pin (as described in paragraphs [0020]-[0024]).
Regarding claim 2, Wisler discloses (Figs. 1-3) the holding device (10) is formed in one piece (as shown in Fig. 1, and as described in paragraph [0018]).
Regarding claim 3, Wisler discloses (Figs. 1-3) the holding device (10) is formed from a spring steel sheet (as described in paragraph [0018]).
Regarding claim 4, Wisler discloses (Figs. 1-3) the bearing section (80, 90, 100) has a positioning aid (90, 100) to position the holding device (10) along the longitudinal axis of the 
Regarding claim 5, Wisler discloses (Figs. 1-3) the positioning aid (90) is designed such that the holding device (10) bears resiliently against a positioner of the bearing pin via the positioning aid (as described in paragraph [0018], i.e. 10 is formed of a single spring steel sheet, and thus the tabs thereof formed by 90 and 100 bear resiliently against a positioner [the spherical ball head] of the bearing pin (50) via the positioning aid).
Regarding claim 6, Wisler discloses (Figs. 1-3) the at least one lock (90, 100) has at least three spring tabs (as shown in Figs. 1-3).
Regarding claim 7, Wisler discloses (Figs. 1-3) the securing section (said base of 10 having 70 formed therein) has two positioning aids (the base of 10 having 70 therein, and/or the base of 10 having 70 therein and 70) to position the holding device (10) relative to a reference part (the receiver to which 10 is coupled, as shown in Fig. 3) of the lighting module (20).
Regarding claim 8, Wisler discloses (Figs. 1-3) a lighting module (20) of a lighting unit (10, 20, 30, 40, 50) of a vehicle (paragraph [0004]), comprising a holding device (10) according to claim 1 (as outlined in claim 1 above) to support the lighting module (20) on a bearing pin (50) of the lighting unit (10, 20, 30, 40, 50).
Regarding claim 9, as is best understood, Wisler discloses (Figs. 1-3) a reference part (the receiver to which 10 is coupled, as shown in Fig. 3, and 30) of the lighting module (20) has two positioners (the surface of said received to which 10 is coupled which couples to 10, and 30) for positioning the holding device (10) relative to the reference part (as shown in Fig. 3), wherein the 
Regarding claim 10, Wisler discloses (Figs. 1-3) a lighting unit (10, 20, 30, 40, 50) of a vehicle (paragraph [0004]) comprising: a lighting module (20) according to claim 8 (as outlined in claim 8 above); and a bearing pin (50) to support the lighting module (20, via 10 and 40) which, when the holding device (10) is assembled, forms a locking connection (as described in paragraphs [0020]-[0024]) together with the at least one lock (90, 100) of the bearing section (80, 90, 100) of the holding device (10), wherein the bearing pin (50) is designed such that the locking connection simultaneously forms a joint which enables the lighting module to rotate about a longitudinal axis of the bearing pin (as described in paragraphs [0020]-[0024]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kibayashi, in view of Wisler.
Regarding claim 3, Kibayashi does not explicitly teach or suggest that the holding device is formed from a spring steel sheet.
Wisler teaches or suggests (Figs. 1-3) the holding device (10) is formed from a spring steel sheet (as described in paragraph [0018]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Kibayashi and incorporated the teachings of the holding device is formed from a spring steel sheet, such as taught or suggested by Wisler, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of providing a low cost resilient coupling device for the lighting module, and/or provide a coupling feature which can be easily replaced if damaged (i.e. without the need to recast the coupling feature or portion of the lighting module to which the coupling device couples).
Regarding claim 6, Kibayashi does not explicitly teach or suggest that the at least one lock has at least three spring tabs.
Wisler teaches or suggests (Figs. 1-3) the at least one lock (90, 100) has at least three spring tabs (as shown in Figs. 1-3).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Kibayashi and incorporated the teachings of the at least one lock has at least three spring tabs, such as taught or suggested by Wisler, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: please see attached form PTO-892 for pertinent prior art not relied upon for rejection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 








/COLIN J CATTANACH/Examiner, Art Unit 2875